DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Regarding Claim 12; A radio frequency signal lens comprising: a first communication printed circuit board; a second communication printed circuit board; at least one embedded radio frequency module printed circuit board disposed between and communicably coupled to both the first communication printed circuit board and the second communication printed circuit board; and wherein the at least one embedded radio frequency module printed circuit board, the first communication printed circuit board, and the second communication printed circuit board are stacked one board on top of the others, and adjacent boards of the at least one embedded radio frequency module printed circuit board, the first communication printed circuit board, and the second communication printed circuit board are electrically coupled by a respective interconnection join layer so as to form an integrated printed circuit board module, respective interconnection join layer.  

Regarding Claim 20; A multi-embedded radio frequency board comprising: at least one radio frequency signal generating printed circuit board; at least one embedded radio frequency module printed circuit board communicably coupled to the at least one radio frequency signal generating printed circuit board through vias extending through an interconnection join layer disposed between and physically couples at least one embedded radio frequency module printed circuit board and the at least one radio frequency signal generating printed circuit board; and at least one communication printed circuit board communicably coupled to one or more of the at least one radio frequency signal generating printed circuit boards or the at least one embedded radio frequency module printed circuit board through vias extending through another interconnection join layer disposed between and physically couples the at least one communication printed circuit board communicably and the one or more of the at least one radio frequency signal generating printed circuit board or the at least one embedded radio frequency module printed circuit board; 6USSN: 17/123,522Atty. Docket 18-1287-US-CNT/1200-015710-US(CO1)wherein the at least one radio frequency signal generating printed circuit board, the at least one embedded radio frequency module printed circuit board, and the at least one communication printed circuit board are stacked one board on top of the others, and one or more of the at least one radio frequency signal generating printed circuit board and the at least one communication printed circuit board comprise an array of antenna horns that have a sub-frequency spacing or a spacing that is a multiple of a frequency wavelength.
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons, as underlined for allowance: 
Regarding Claim 1; A radio frequency signal repeater comprising: a first communication printed circuit board; a second communication printed circuit board; at least one embedded radio frequency module printed circuit board disposed between and communicably coupled to both the first communication printed circuit board and the second communication printed circuit board; and wherein the at least one embedded radio frequency module printed circuit board, the first communication printed circuit board, and the second communication printed circuit board are stacked one board on top of the others, and adjacent boards of the at least one embedded radio frequency module printed circuit board, the first communication printed circuit board, and the second communication printed circuit board are electrically coupled by a respective interconnection join layer so as to form an integrated printed circuit board module, where the adjacent boards are electrically coupled to each other through vias that extend through the interconnection join layer.  

Regarding Claim 12; A radio frequency signal lens comprising: a first communication printed circuit board; a second communication printed circuit board; at least one embedded radio frequency module printed circuit board disposed between and communicably coupled to both the first communication printed circuit board and the second communication printed circuit board; and wherein the at least one embedded radio frequency module printed circuit board, the first communication printed circuit board, and the second communication printed circuit board are stacked one board on top of the others, and adjacent boards of the at least one embedded radio frequency module printed circuit board, the first communication printed circuit board, and the second communication printed circuit board are electrically coupled by a respective interconnection join layer so as to form an integrated printed circuit board module, where the adjacent boards are4USSN: 17/123,522Atty. Docket 18-1287-US-CNT/1200-015710-US(CO1) electrically coupled to each other through vias that extend through the interconnection join layer.  

Regarding Claim 20; A multi-embedded radio frequency board comprising: at least one radio frequency signal generating printed circuit board; at least one embedded radio frequency module printed circuit board communicably coupled to the at least one radio frequency signal generating printed circuit board through vias extending through an interconnection join layer disposed between and physically couples at least one embedded radio frequency module printed circuit board and the at least one radio frequency signal generating printed circuit board; and at least one communication printed circuit board communicably coupled to one or more of the at least one radio frequency signal generating printed circuit board or the at least one embedded radio frequency module printed circuit board through vias extending through another interconnection join layer disposed between and physically couples the at least one communication printed circuit board communicably and the one or more of the at least one radio frequency signal generating printed circuit board or the at least one embedded radio frequency module printed circuit board; 6USSN: 17/123,522Atty. Docket 18-1287-US-CNT/1200-015710-US(CO1)wherein the at least one radio frequency signal generating printed circuit board, the at least one embedded radio frequency module printed circuit board, and the at least one communication printed circuit board are stacked one board on top of the others, and one or more of the at least one radio frequency signal generating printed circuit board and at least one communication printed circuit board comprise an array of antenna horns that have a sub-frequency spacing or a spacing that is a multiple of a frequency wavelength. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WON; Dongsu et al.
US 20110188207 A1
Fig. 15
Shaul; Eliav et al.
US 20190304936 A1
Fig.’s 1, 6
Kuriyama, Akira  et al.
US 20030060172 A1
Fig. 8
Margomenos; Alexandros et al.
US 20090251362 A1
Fig. 2D

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY SMITH whose telephone number is (571)272-9094. The examiner can normally be reached M-F 9-5p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY L SMITH/Primary Examiner, Art Unit 2835